 In the Matter of THE WESSEL COMPANY, A' CORPORATION'and UNITEDADVERTISING WORKERS UNION " '' ''' ' 'Case No. C-1616.-Decided August 6, 1940Jurisdiction:printing and advertising industry.Unfair Labor PracticesInterference,Restraint,and Coercion:anti-union statements;circulating- anti-union petition;inducing employees to resign from union.,' -.,Discrimination:discharge,allegation in complaint as to, dismissed.. , fRemedial Orders:employer ordered to cease and desist' unfair labor practices.Mr. Stephen M. Reynolds,for' the Board.Levinson, Becker, Peebles & Swirin, by Mr. Harold M. 'Keefe'aridMr. Eugene P. Florsheim,of Chicago; Ill., for, the respondent.Mr. Sydney L. Devin,of Chicago, Ill., for the Union.'Mr. Frederick R. Levinstone,of counsel to the Board.--DECISIONANDORDERSTATEMENT OF THE CASEOn charges, and amended charges, duly filed by United AdvertisingWorkers Union, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by G. L Patterson, RegionalDirector for the Thirteenth Region (Chicago, Illinois), issued its com-plaint, datedMarch 27, 1940, against The Wessel Company, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint allegedin substance, that on or about April 6, 1939, the respondent dischargedJacquelineMarie Kortzeborn because she joined and assisted theUnion and 'engaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aid andprotec-tion, thereby discriminating with regard to her hire and tenure ofemployment and discouraging membership in the Union and that bythese and other acts the respondent interfered with, restrained, and26 N. L. R. B., No. 22.192 SOUTHERN, COTTON OIL COMPANY193coerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.On April 8, 1940,the respondent-filed its answerdenying'that it had'engaged in any unfair labor practices within themeanmg'of 'the Act:Pursuant to notice a hearing was held in Chicago, Illinois, on April11, 12, and 13,1940, before John T. Lindsay,the Trial Examiner dulydesignated by the Board.The Board,the respondent,and theUnion,were represented and participated in the.hearing.Fullopportunity to be heard and examine and cross-examine witnesses andto introduce evidence'bearing on the issues was afforded all parties.During the course'of the hearing the Trial Examiner ruled on variousmotions and on objections to the, admission of evidence.The Boardhas reviewed the 'rulings'of the Trial Examiner at the hearing andfi'nds'that 'no' prejudicial errors were'committed.The rulings arehereby affirmed.On June 1'1,1940, the Trial Examiner filed an Intermediate Reportin which hefound that the respondent had engaged in and was engag-ing in unfair labor practices within the'meaning of Section 8 (1) and(3)' and Section 2 (6) and(7) of the Act,and accordingly recommendedthat the'respondent cease' and desist therefrom.The Trial Examineralso, r'ecomm'ended that the respondent offer reinstatement with backpay'-toKortzeborn.Thereafter,the respondent filed exceptions tothe Intermediate Report.rI',,;The Board has considered the exceptions to,the Intermediate Reportand, except as: they,are inconsistent with the findings,conclusions, andorder. set forth below,hereby sustains them.,IUpon the entire record in the case the Board makes the following:FINDINGS OF FACT1"11 ^P.THE BUSINESS-OF'THE RESPONDENTThe Wessel Company, an Illinois corporation,isengaged in theprinting and advertising business 'at ' Chicago,'Illinois.The principali:aw,materials' purchasedby therespondent are paper and ink, all ofwhich arepurchased from jobbersin the Cityof Chicago.In addi-tion; the,respondent purchases parts for repair of presses and newpresses whicht repurchasedin the Cityof NewYork andother pointsoutside the State of Illinois.During,the period from December 1938throughDecember1939, the respondent's sales amounted to approxi-11Lmately ,$300,000, ;ofwhich approximately 13 per cent representedshipments,to,destinations outside the State of Illinois.The re-spondent has agents in various cities including Philadelphia, NewOrleans,,and San Francisco,to solicit orders for its business,and ,alsosolicits;orders,by mail throughout the country. 194DECIS1IONSOF'NATIONALLABOR-RELATIONS BOARDII. ,THE ORGANIZATION INVOLVEDUnited Advertising Workers Union is an unaffiliated labor organiza-tion admitting to membership only employees of the! respondent,,excluding supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference,- restraint and coercionIn the spring of 1937 Franklin'Union No. 4 and Chicago PrintingPressmen's Union No. 3, affiliated with the American Federation ofLabor, were organized in 'the respondent's plant. , On February, 9,1938, one'Hughes, a day foreman, called'all'the employees to a meeting,in a' tavern near, the, plant; 'Hughes informed the employees that theunions in 'question were not doing the employees any good and re-quested them to resign from the Union. The following petitionaddressed to the respondent'was'thereafter circulated and signed bythe employees at the request of Hughes:'Ve,,.the undersigned, representing a majority of the workers,wish to, advise you that, from this, day, we, have discontinued our,.men's Union,#3,. and, will be represented by, Mr. Phil Kohl,representing the pressroom workers of The Wessel Company.,Kohl, who, was''designated -as' the representative, was an 'assistantforeman.: 'Shortly after the circulation of this petition Hughes calledHenry Javor, night foreman; to his desk, and stated that if Javorwanted!'to work' for him he would be required to quit' the union andfurther stated "The Wessel Company is an open shop from today on."We find that the respondent, by the foregoing acts, and conduct ofHughes, interfered with,restrained,-,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.B., The alleged, discriminatory discharge''On March' 1, 1939, 'the respondent employed'one Van Dorn t'o'replace the forme'day foreman, Hughes. Almost' imhf6diat'ely'after Van'Dorn replaced Hughes, di'scussion' vas revived' with'respect to' unionsaiid`wheii'it was'aniiounce'd by the'respoildent'shortly thereafter thatthe women were to 'be''replaced by men, an active movement' was'institiited'to organize`a union in''the'plant.'Ko'rtzAo i,'who was mostactive in organizing' theUnion, tel'ephoiied'approximately 25 Of'the'employees oii''M'arch 24' 'and ' arranged' for a' meeting to be held' onMarch 26; ' at' which 'time"ii' temporary organization was set'ilp.`1`1nlayiiig 'plans' for" the ' organization, 'Kort`zeborii''coiisiilted''frequeiitlywith Javor, her foreman,"with whom-she''was very friendly andin'whom she reposed great trust and confidence. THE WESSEL COMPANY1195Shortly after the union mecting.and on April 6',1Kortzeborn1 reportedfor work ather usual hour of 4;30 in the afternoon,and-was presentedwith her, assignment by Foreman Javor. 4; The, assignment, called ,for,washing of sausage casings on a rush job.At about 7'o'clock, one,ofthe men working on the press brought over approximately 50 casingson, which the ink had been smeared and Kortzeborn volunteered !toassist him in,washing-these casings so that they could be sent throughthe press before the, ink, on the press dried.While, she was, assistingthe pressman, Javor reprimanded her for leaving the rush job, anddespite her explanation, ordered her back to the task to which shehad been previously assigned. 'Aft'er Kortzeborn's'return to the wash-ing, job, in which she was assisted by three or four other girls, Jayorcame to the table at which —they were working and , told them to"Hurry up." Javor repeated ,his urging several4 more times, which,according to Kortzeborn, distracted the attention of all of ,the girls andwas "getting on our neryes-it ,was on mine ^anyw,ay.,? ; Thus whenJayor came up to the table again and urge';nag.`, them, to hurry,. Kortzebornlooked up and said, "Oh, Henry, don'tWe'll get it done."Javor walked away fora moment,,then came back and told Kortzebornthat she was discharged.The Trial Examiner, in his Intermediate Report, concluded thatKortzeborn was discharged by Jayor at the behest of-Van Dorn, th'e'day foreman, an'd 'cites,in support thereof two occasions on whichKortzeborn was reprimanded by' Van Dorn: It is ' unnec'essary1 to'recite these incidents in detail here.It is sufficient to note that onone of the occasions, Van Dorn,,.according, to Kortzeborn, afterreprimanding her for allowing dirty casings to be shipped,` stated,"I want it fully understood that. I- am,not bawling you out for yourunion activities."Javor and Assistant Foreman Phil Kohl, whowere present during this 'conversation; testified that Van Dorn didnot mention the Union until after'Kdrtzebor$'s assertion that VanDorn was not "getting mad at me 'for'ma work.You 'are getting madand picking on me for my union' activities " Javor and Kohl test'ifiedthat it was'in reply to Kortzeborn's charge thai Van Dorn' retortedthatKortzeborn's union activities were not in any way involved:The Trial Examiner relying upon Kortzeborn's vrei:sion of 'this-incidentand tlie'additional finding that Van Dorn'wa's superior in' authority to 'Javor, conclud'ed' that Kortzeborn's ' discharge was not the result offavor"e "own free volition", but was "at the"regiies't -of - Van"Dornbecause of her membership and union activitiesin'the United..clever-tismgWorkers Union."Although we, do not agree with the TrialExaminer's final conclusions, we can not say that they are not sup-ported in some measure by tlie' evidence.'' The ' fact` that Kortzebornwas the leading figure in the Uni'on' and that -her discharge `followedso closely 'after the' first organizatioriali lriiee'ting, 'however, does' not' 196DECISIONSOP NATIONAL LABOR RELATIONS BOARDnecessarily indicate that her discharge was motivatedby a desire todiscourage membership in the Union.We do hot'believe that' theevidence justifies a finding that Javor, who was clearly shown( to: havebeen a close friend of Kortzeborn,would have'dischargedher'at' t'herequest of Van Dorn.') 'I ^r ^1 ;We find that the respondent has not discriminated against JacqueslineMarie Kortzeborn in regard to hire and tenure of,employment:Accordingly,we will dismiss the complaint in so far as it alleges suchdiscrimination.'IV.THEE FFECT OF THE UNFAIR LABOR PRACTICES UPON XOMMERCEt,The activities of the respondent set forth in Section III A'ab`ovc;occurring in connection with the operations`of the" respondent'''de'scribed in Section I'above, have'a''close,`intimate; And`s'ubstantialrelation to trade, traffic,rind commerce among the several"State'; andtend to lead to labor disputes'burdening and'obstruct'ing"co`mer`ceand the free flow of commerce.'11`,V. THE REMEDY—+.Having found that ' the respondent has engaged in `certain unfairlabor practices, we shall order it to cease and' desist from furtherengaging therein.We shall also order the respondent to tal certainaffirmative action which we deem necessary to effectuate the' policiesof the Act.Upon the basis of the findings of fact and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.United Advertising Workers Union is a labor organiration withinthe meaning of Section 2 (5) of the Act..1:r,Lf,,,r2:By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the. Act, therespondent has engaged in and is engaging in unfair labor -practiceswithin the meaning of Section 8 (1) of the Act., ,3.The aforesaid labor practices are unfair labor practices,affectingcommerce within the meaning of Section' 2 (6), and (7,),p f the Act. ,4.The respondent, by discharging Jacqueline Marie Korttzeborn,has not engaged in an unfair labor practice within the meaning ofSection 8 (3) of the Act.IORDERUpon thebasis of the foregoing findings offact', .and , conclusionsof law, the National Labor Relations Board hereby orders :that therespondent,The Wessel Company,; its officers,agents, successors,, andassigns, shall: THE WESSEL COMPANY1971.Cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining and othermutual aid and protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action:(a)Post immediately in conspicuous places in its plant in Chicago,Illinois,notices to its employees and maintain such notices for atleast sixty (60) consecutive days, stating that the respondent will notengage in the conduct from which it is ordered to cease and desistin paragraph 1 of this Order:'(b)Notify the 'Regional Director for the Thirteenth Region iiiwriting within ten (10) days from the date of this Order what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed in sofar as it alleges that the respondent by discriminating in regard tothe hire and tenure of employment of Jacqueline Marie- Kortzeborn,has engaged in unfair labor practices within the meaning of. Section8 (3) of the Act.tMR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.323429-42-vol 26--14